Citation Nr: 0526129	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a foot fungal 
disorder.

2.  Entitlement to service connection for disability of the 
right side of the face due to injury.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1975 to June 1978.  She also had additional 
unverified inactive service in the United States Army Reserve 
from June 1978 to June 1980.  In addition, she apparently 
also participated in the Air Force ROTC program at the 
Fayetteville State University from June 1980 to April 1982.

In August 2005, a hearing was held at the Board of Veterans' 
Appeals (Board) in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  The appellant submitted additional medical 
evidence concerning her claim for service connection for a 
psychiatric disorder.  However, she did not provide a waiver 
of review of that evidence by the agency of original 
jurisdiction and therefore return to the RO of evidence 
received directly by the Board is required.  38 C.F.R. 
§ 20.1304.  The issue of entitlement to service connection 
for a psychiatric disorder is addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  The appellant was treated on one occasion in service for 
athlete's foot; the fungal condition was acute and 
transitory.

2.  The service medical records do not contain any 
information concerning an injury to the right side of the 
face.

3.  The appellant does not currently experience any fungal 
disorder of the feet or any disability of the right side of 
the face.


CONCLUSION OF LAW

Service connection for a fungal disorder of the feet or for 
disability of the right side of the face due to injury is not 
warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant testified at her August 2005 Board hearing that 
she had first been treated for fungus on her feet in service 
in 1978, that she had continued to have problems since 
service with fungus on her feet and that the condition never 
went away.  She stated that she had had treatment for the 
fungal condition several times since her release from 
service.  She said that she did not remember the names of the 
doctors who had treated her in the 1980s, and that she was 
unable to find out their names.  The appellant further 
testified that she injured her face in a parachuting incident 
in service.  She said that she was treated at the time at the 
troop infirmary and that she did not get any stitches for the 
injury.  The appellant stated that she never received any 
treatment after service for the claimed facial injury.  She 
described the disability as her face being "just flat on one 
side."  She also said that she suffered from 
temporomandibular joint (TMJ) problems.  The appellant 
testified that she took prednisone for another condition and 
that this medication seemed to help her facial condition.

Review of the appellant's service medical records does not 
reveal any treatment of the right side of the appellant's 
face.  She did receive stitches in November 1977; these were 
located in the front area of her head.  In March 1978, the 
appellant sought treatment for her left foot.  Physical 
examination revealed scaling and peeling of tissue between 
toes.  The clinical assessment was athlete's foot fungus.  
The appellant underwent a separation medical examination in 
April 1978; the examiner described her feet and her skin as 
normal.

Review of the appellant's post-service medical records 
reveals that she received medical care from various private 
providers; the associated medical records are dated between 
1990 and 2003.  None of these private medical records 
contains any diagnosis of athlete's foot or of any other rash 
or fungal infection of either of the appellant's feet.  
Likewise, there is no diagnosis of any residuals of injury to 
the right side of the appellant's face.  Nor is there any 
diagnosis of TMJ problems.  There is no indication in the 
private records that the appellant complained of any fungal 
infection of her feet or of any right facial injury 
residuals.

The appellant's VA treatment records in the claims file are 
dated between 1999 and 2001.  In November 1999, the appellant 
presented with a generalized rash over her legs and buttocks.  
This had been present for one week.  The clinical assessment 
was contact dermatitis.  In June 2000, the appellant sought 
treatment after she suffered trauma to her left third toe.  
The clinical note of July 28, 2000 indicates that the 
appellant's skin was without any rash on examination.  In 
July 2001, the appellant complained of rashes under both 
eyes.  The appellant sought treatment for a lesion on her 
right cheek in October 2001; the associated clinical note 
indicates that she had previously been seen by a 
dermatologist who had scraped her face and said that it was a 
fungus.  On physical examination, there was a hyperpigmented 
lesion with evidence of irritation in the surrounding area.

The appellant contends that she is entitled to service 
connection for a fungal disorder of the feet and for the 
residuals of a parachuting injury to the right side of her 
face.  Initially, the Board notes that the appellant has 
presented her own statements regarding the claimed conditions 
being etiologically related to her military service.  
However, the record does not show that she is a medical 
professional, with the training and expertise to provide 
clinical findings regarding diagnosis or the relationship 
between any incident of service and the development of any 
claimed condition.  Consequently, her statements are credible 
concerning her subjective complaints and her history, but 
they do not constitute competent medical evidence for the 
purposes of showing diagnosis or the existence of a nexus 
between claimed conditions and her military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As previously noted, to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The competent medical evidence of record does not establish a 
current diagnosis of any right or left foot pathology of a 
fungal nature.  The competent medical evidence of record does 
not establish a current diagnosis of any fungal infection of 
either foot.  There is no competent medical evidence of 
record to establish that the athlete's foot infection of the 
appellant's left foot in March 1978 was other than an acute 
and transitory condition that cleared up by the time of her 
separation examination one month later.  The competent 
medical evidence of record does not establish a current 
diagnosis of any pathology related to residuals of an injury 
to the right side of the appellant's face or of any diagnosis 
involving the TMJ.  The service medical records do not 
contain any diagnosis of any such claimed facial injury.  
Post-service, there is no competent clinical diagnosis of any 
claimed pathology.  Thus, the preponderance of the medical 
evidence of record is against these claims.  The absence of 
evidence is persuasive.  In the absence of proof of a current 
disease or injury, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became law.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled as to the two 
claims for service connection.  VA must notify the veteran of 
evidence and information necessary to substantiate her claims 
and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate her claims by means of the letters sent her by 
the RO in November 2001, January 2002, and March 2002, prior 
to the October 2002 rating, as well as the discussion in the 
Statement of the Case (SOC).  These documents informed the 
appellant of what the evidence had to show to establish 
entitlement, what evidence was still needed and what VA's 
duty to assist was in obtaining evidence for her claims.  She 
was also told that she needed to ensure that all pertinent 
evidence was submitted.  The RO also sent the appellant a 
Statement of the Case (SOC), in May 2003, in which she was 
provided with the text of 38 C.F.R. § 3.159.  Therefore, VA 
has no outstanding duty to inform.  

Although all notifications required by the VCAA were not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which she [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA outpatient medical records were 
obtained and associated with the claims file.  Private 
medical records were associated with the claims file.  The 
appellant did not provide any information to VA concerning 
any records that she wanted the RO to obtain for her 
concerning treatment for her feet or her face that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence regarding her feet or her face that might 
be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of service connection, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran does not have current 
diagnosed disabilities, except by way of unsupported 
allegation.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  Therefore, the Board finds that VA 
has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005).


ORDER

Entitlement to service connection for a fungal disorder of 
the feet or for disability of the right side of the face due 
to injury is denied.




REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the remaining 
service connection claim.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded a VA examination to determine if any 
diagnosed psychiatric disorder is traceable to her period of 
active military service.

At her August 2005 Board hearing, the appellant submitted 
additional evidence, including a July 2005 report from a 
private doctor who rendered a diagnosis of PTSD.  The 
appellant specifically stated that she did not waive 
consideration by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304.  This evidence has obviously not yet 
been considered by the agency of original jurisdiction.  
Because the additional medical evidence in question is 
neither duplicative of other evidence of record nor 
irrelevant, and because a Supplemental Statement of the Case 
(SSOC) pertaining to that evidence has not been issued, this 
evidence must be referred back to the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Review of the evidence of record reveals that the appellant 
has been in receipt of VA Vocational Rehabilitation services.  
The appellant's VA Vocational Rehabilitation file should be 
obtained and all of the records concerning her VA vocational 
rehabilitation should be associated with the claims file.  It 
also appears that not all of the appellant's VA treatment 
records have been associated with the claims file.  No 
records dated before 1999 or after 2001 are of record.  Any 
such VA treatment records should be identified, with 
assistance of the appellant as necessary, obtained, and 
associated with the claims file.

The evidence of record indicates the appellant has been in 
receipt of Social Security Administration (SSA) disability 
benefits, beginning in approximately 1995.  However, complete 
copies of the medical records upon which any disability 
award/denial was based, as well as any SSA decision and its 
associated List of Exhibits, have not been made part of the 
claims file.  All of these records should be obtained and 
associated with the claims file.

Review of the evidence of record indicates that records 
relating to treatment of the appellant's psychiatric 
disability are not of record.  Specifically, the records from 
Cumberland County Mental Health Center are not of record.  In 
addition, the appellant has recently indicated that she has 
been treated at the Dorothea Dix Hospital (November 2004), at 
Wake County Mental Health Services (February 2005) and the 
Goldsboro Psychiatric Clinic (July 2005).

In regard to the appellant's psychiatric/PTSD claim based on 
non-combat stressors, the United States Court of Appeals for 
Veterans Claims (Court) has held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The VA Adjudication Manual M21-1 (M21-1) provides 
that the required "credible supporting evidence" of a non-
combat stressor "may be obtained from" service records or 
"other sources."  M21-1, part VI, formerly 7.46.  With regard 
to specific claims based upon personal assault, M21-1, part 
III, 5.14(c), provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred.  Included 
among the sources are statements from confidants, such as 
fellow service members, and records that indicate behavioral 
changes that occurred at the time of the incident that may 
indicate the occurrence of an in-service stressor.  A Court 
case, Patton v. West, 12 Vet App 272 (1999), has highlighted 
the importance of the RO following the more particularized 
requirements delineated in the M21-1 for personal-assault 
PTSD claims.  It is not clear that the RO has achieved the 
level of development required by the Court's holding in 
Patton.

In particular, the appellant's complete service personnel 
files are not of record.  No paternity determination or child 
support order is of record.  In addition, the Board notes 
that no analysis of the partial service personnel records 
currently in evidence has been undertaken.

In view of the account given by the veteran of the sexual 
assaults and harassment that purportedly happened in service 
and of the events that followed, the Board will ask for the 
RO to attempt to develop the record further as will be 
explained below.  Regardless of whether an in-service 
stressor is verified, the appellant should also be afforded a 
VA examination to determine if PTSD or any other psychiatric 
disorder as noted in the claims file is traceable to her 
period of active military service.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The RO should take appropriate steps 
to secure all of the appellant's service 
personnel records, including her Army, 
Army Reserve and Air Force ROTC 
performance evaluation reports, any 
reports pertaining to disciplinary 
actions and all paperwork relating to her 
duty assignments in the Army.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

2.  The RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
assaults and harassment during service.  
The RO inquiry should include possible 
sources listed in M21-1, part III, 5.14.  
The appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
event(s) and that she must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.

3.  Thereafter, the RO should request any 
supporting evidence from alternative 
sources identified by the appellant.  A 
field examiner should be utilized if a 
personal interview is deemed necessary to 
obtain any supporting evidence or if 
specific records or statements sought 
cannot otherwise be provided.

4.  The RO should obtain the appellant's 
VA Vocational Rehabilitation records (or 
legible copies thereof) and associate 
them with the claims file.

5.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision with its 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

6.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the psychiatric and medical 
records dated from September 2001 to the 
present.

7.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided her with 
relevant evaluation or treatment for any 
psychiatric disorder since 1978, not 
already provided.  After obtaining the 
appropriate signed authorizations from 
the appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim remaining 
on appeal.  In particular, the records of 
treatment by Fayetteville Internal 
Medicine, Dorothea Dix Hospital, 
Cumberland County Mental Health Center, 
Wake County Mental Health Services and 
Goldsboro Psychiatric Clinic should be 
sought.  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

8.  After completing the above 
development, the RO then should review 
the file and prepare a summary including 
all associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

9.  The RO should schedule the appellant, 
at a facility other than Fayetteville, 
for a comprehensive examination by a 
psychiatrist, if possible, to determine 
the nature and etiology of her current 
psychiatric disorder(s), to determine the 
historical extent and severity of her 
service-connected psychiatric disability 
and specifically to determine whether 
PTSD is present, and, if so, whether it 
is traceable to any in-service 
stressor(s).  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
requested study.  The psychiatrist should 
conduct an examination with consideration 
of the criteria for PTSD.  (The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record.)

The examining psychiatrist, after 
examination of the appellant and review 
of her entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and medical probabilities 
that each psychiatric disorder found is 
traceable to the veteran's period of 
military service.  All necessary tests 
and studies should be conducted.  The 
examiner should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records and provide a current 
psychiatric diagnosis.  The psychiatrist 
should also offer an opinion as to the 
onset date of the appellant's PTSD, if 
any.  

10.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

11.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim of 
service connection for psychiatric 
disability.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


